Case 8:19-cv-00913-TGW Document 22 Filed 05/15/20 Page 1 of 10 PagelD 794

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
EVORA MARIA GONZALEZ,
Plaintiff, .
v. CASE NO. 8:19-cv-913-T-TGW

ANDREW M. SAUL,
Commissioner of Social Security,

Defendant.

 

ORDER

The plaintiff seeks judicial review of the denial of her claim for
Social Security disability benefits! Because the decision of the
Commissioner of Social Security fails to evaluate the credibility of the
plaintiffs testimony regarding a potentially disabling side effect of
medication, the decision will be reversed and the matter remanded for further
consideration.

I.
The plaintiff, who was sixty-one years old at the time of the

administrative hearing and who has a college degree, has worked as a special

 

'The parties consented to the exercise of jurisdiction by a United States Magistrate
Judge (Doc. 11).
Case 8:19-cv-00913-TGW Document 22 Filed 05/15/20 Page 2 of 10 PagelD 795

education teacher (Tr. 44, 64). She filed a claim for Social Security disability
benefits, alleging that she became disabled due to depression; anxiety;
bipolar disorder; diabetes, type 2; obesity; stroke/CVA; high cholesterol and
hypertension (Tr. 64). The plaintiff’s claim was denied initially and upon
reconsideration.

The plaintiff, at her request, then received a de novo hearing
before an administrative law judge. The law judge found that the plaintiff
had severe impairments of diabetes mellitus; polyneuropathy; osteoarthritis;
hypertension; obesity; post-traumatic stress disorder (PTSD); major
depressive disorder and bipolar disorder (Tr. 20). The law judge determined,
with those impairments, the plaintiff had the following residual functional
capacity (Tr. 22):

[She could] perform medium work as defined in

20 CFR 404.1567(c) except she remains able to

perform only unskilled, specific vocational

preparation (SVP) 1 or 2 work involving just

simple, routine, repetitive tasks, no more than

occasional interaction with co-workers, and no

more than occasional changes in work setting.

The law judge concluded that, with this residual functional
capacity, the plaintiff was unable to perform her past relevant work (Tr. 24).

However, based on the testimony of a vocational expert, the law judge

determined that the plaintiff could do other jobs that exist in significant
Case 8:19-cv-00913-TGW Document 22 Filed 05/15/20 Page 3 of 10 PagelD 796

numbers in the national economy, such as laundry worker, hand packager
and floor worker (Tr. 24-25). Consequently, the law judge found that the
plaintiff was not disabled (Tr. 25). The Appeals Council let the decision of
the law judge stand as the final decision of the Commissioner of Social
Security.

Il.

In order to be entitled to Social Security disability benefits, a
claimant must be unable “to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which
.. has lasted or can be expected to last for a continuous period of not less
than 12 months.” 42 U.S.C. 423(d)(1)(A). A “physical or mental
impairment,” under the terms of the Social Security Act, is one “that results
from anatomical, physiological, or psychological abnormalities which are
demonstrable by medically acceptable clinical and laboratory diagnostic
techniques.” 42 U.S.C. 423(d)(3).

A determination by the Commissioner that a claimant is not
disabled must be upheld if it is supported by substantial evidence. 42 U.S.C.
405(g). Substantial evidence is “such relevant evidence as a reasonable mind

23

might accept as adequate to support a conclusion.” Richardson v. Perales,

402 U.S. 389, 401 (1971), quoting Consolidated Edison Co. v. NLRB, 305
Case 8:19-cv-00913-TGW Document 22 Filed 05/15/20 Page 4 of 10 PagelD 797

U.S. 197, 229 (1938). Under the substantial evidence test, “findings of fact
made by administrative agencies ... may be reversed ... only when the record
compels a reversal; the mere fact that the record may support a contrary
conclusion is not enough to justify a reversal of the administrative findings.”
Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11" Cir. 2004) (en banc).

It is, moreover, the function of the Commissioner, and not the
courts, to resolve conflicts in the evidence and to assess the credibility of the
witnesses. Grant v. Richardson, 445 F.2d 656 (5" Cir. 1971). Similarly, it
is the responsibility of the Commissioner to draw inferences from the
evidence, and those inferences are not to be overturned if they are supported
by substantial evidence. Celebrezze v. O’Brient, 323 F.2d 989, 990 (5" Cir.
1963).

Therefore, in determining whether the Commissioner’s
decision is supported by substantial evidence, the court is not to reweigh the
evidence, but is limited to determining whether the record as a whole
contains sufficient evidence to permit a reasonable mind to conclude that the
claimant is not disabled. However, the court, in its review, must satisfy itself
that the proper legal standards were applied and legal requirements were met.

Lamb v. Bowen, 847 F.2d 698, 701 (11" Cir. 1988).
Case 8:19-cv-00913-TGW Document 22 Filed 05/15/20 Page 5 of 10 PagelD 798

Ul.

The plaintiff asserts two challenges to the law judge’s decision
(Doc. 19). The first contention requires reversal because the law judge failed
to evaluate the plaintiff's complaint of side effects caused by diabetes
medication (id., pp. 5-6).

The plaintiff takes several medications (see, e.g., Tr. 604). She
has uncontrolled diabetes mellitus, for which she injects insulin and also
takes Glipizide, an oral diabetes medication (see id.; Tr. 53). In response to
her attorney’s question whether the plaintiff had side effects from her
medications, they had the following exchange (Tr. 53-54):

A: Yes. [have to take [G]lipizide for the sugar....

Q: Just tell us what side effects you have.

A: And Ill get diarrhea, and then I get

[INDISCERNABLE] you say I’m going to go to

the bathroom and you make it to the bathroom. I

could be sitting here and have diarrhea. So if I

went on the job, it happens to me in front of

everybody.

Q: So you have accidents?

A: Yes. So that’s why I don’t go out in public.

Q: How often do you have accidents?

A: All the time because it’s [INDISCERNABLE]
take the medicine, I have the diarrhea.
~ Case 8:19-cv-00913-TGW Document 22. Filed 05/15/20 Page 6 of 10 PagelD 799

Q: Do you have to wear protective garments?

A: Sometimes I wear old-people underwear....

Notably, the plaintiff complained to her doctor that two other oral diabetes
medications (Metformin and Glucovance) caused diarrhea (see Tr. 603, 604,
612, 613, 619). Her physician had most recently prescribed Glipizide in
place of the Glucovance (see Tr. 33, 603-04).

The law judge did not mention the plaintiff's complaint of this
medication side effect, much less evaluate it. The Eleventh Circuit, citing
Cowart v. Schweiker, 662 F.2d 731, 737 (11" Cir. 1981), stated that the law
judge has a duty to investigate the possible side effects of medications taken
by a claimant. McDevitt v. Commissioner of Social Security, 241 Fed.
Appx. 615, 619 (11" Cir. 2007). Thus, the court has recognized that “[i]t is
conceivable that the side effects of medication could render a claimant
disabled or at least contribute to a disability.” Cowart v. Schweiker, supra,
662 F.2d at 737. Moreover, the Social Security regulations direct the law
judge to consider the side effects of medication. 20 CFR.
404.1529(c)(3)(iv). Consequently, the failure to conduct an evaluation of
possible side effects of medication was determined to be reversible error in

McDevitt v. Commissioner of Social Security, supra.
Case 8:19-cv-00913-TGW Document 22 Filed 05/15/20 Page 7 of 10 PagelD 800

The same error is present here because the law judge failed to
evaluate the plaintiff's testimony that she has fecal incontinence as a side
effect of her diabetes medication. Notably, I have found reversible error in
several cases due to the failure to evaluate allegations of side effects of
medications. See Faircloth v. Astrue, No. 8:12-cv-107-T-TGW, 2013 WL
461799 at **2-3; Lowman v. Astrue, No. 8:08-cv-1214-T-TGW, 2009 WL
2134920 at *3 (citing cases). Significantly, the law judge did not even
mention the plaintiff's testimony regarding diarrhea in his summary of the
plaintiff's alleged symptoms and impairments (see Tr. 23). In all events, no
reason was given for discounting the plaintiff's testimony about this
medication side effect.

The Commissioner does not dispute that the law judge failed to
address the alleged medication side effect. Rather, he argues that the law
judge gave an adequate explanation for discounting the plaintiffs subjective
complaints and that he “is not required to discuss every piece of evidence in
his decision” (Doc. 21, p. 11, citing Dyer v. Barnhart, 395 F.3d 1206, 1211
(11" Cir. 2005)).

This contention might have some force if the law judge had
acknowledged the plaintiff's complaint of a medication side effect, but he

did not. Further, there is nothing in the credibility determination, or
Case 8:19-cv-00913-TGW Document 22 Filed 05/15/20 Page 8 of 10 PagelD 801

anywhere else in the decision, which indicates the law judge considered that
complaint (see Tr. 23). See Brown v. Commissioner of Social Security, 442
Fed. Appx. 507, 513 (11" Cir. 2011) (“the implication [must be] obvious to
the reviewing court”). Thus, the law judge reasoned in his credibility
determination that the plaintiff's allegations of disabling impairments were
inconsistent with her normal physical examination findings, conservative
treatment, non-compliance with medication, and activities such as caring for
her mother and making videos (Tr. 21-23). None of these reasons apply to
the plaintiff's allegation of medication side effects. To the contrary, non-
compliance with medication arguably supports the plaintiff's allegation
because she reported at times that she did not take her diabetes medication
due to side effects. Consequently, from all that appears, the law judge simply
overlooked the plaintiffs allegation of this medication side effect.
Furthermore, although “[ajn ALJ is not required to refer
specifically to each piece of evidence in the record ... [he] must sufficiently
explain the weight given to “obviously probative exhibits.” Cooper v.
Commissioner of Social Security, 521 Fed. Appx. 803, 808 (11" Cir. 2013),
quoting Cowart v. Schweiker, supra, 662 F.2d at 735. As discussed, there is
no indication in the decision that the law judge considered the plaintiff's

medication side effect testimony, and this deficiency was critical because, if
Case 8:19-cv-00913-TGW Document 22 Filed 05/15/20 Page 9 of 10 PagelD 802

her testimony were accepted that her medication causes fecal incontinence,
it could affect the plaintiff's ability to work. The law judge therefore had a
duty to make an express credibility determination regarding that testimony.

See Holt v. Sullivan, 921 F.2d 1221, 1223 (11" Cir. 1991) (law judge must

 

state explicit and adequate reasons for discounting subjective symptoms).
Accordingly, remand of this matter is warranted.

This result is unsatisfying. The plaintiffs contention is in the
nature of a “gotcha” argument; there was no convincing showing of a
disabling condition. Nevertheless, well-settled principles of the Eleventh
Circuit require the law judge to evaluate side-effects of medication. For
whatever reason, the law judge did not demonstrate that he did that here.

The plaintiff's second argument is that the law judge’s decision
“did not consider work activities and environments the claimant should
avoid because of her medical conditions and the medications she was taking”
(see Doc. 19, p. 6). However, in light of the remand, this issue is
appropriately pretermitted, particularly because, as the plaintiff concedes
(id.), she did not develop that position at the administrative hearing.

It is, therefore, upon consideration

ORDERED:

That the Commissioner’s decision is hereby REVERSED and
Case 8:19-cv-00913-TGW Document 22 Filed 05/15/20 Page 10 of 10 PagelD 803

the matter remanded for further proceedings. The Clerk shall enter judgment
in accordance with this Order and CLOSE this case.

DONE and ORDERED at Tampa, Florida, this ‘ 3” day of

Pika Hh Why,

THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE

May, 2020.

 

10
